Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 6 – 8, 10, 11, 16 – 18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rossmann (US PG Pub. No. 20210370608), herein “Rossman.”

Regarding claim 1,
Rossmann teaches a recoater collision prediction and calibration method for additive manufacturing, comprising: (Par. 0022: “The methods described herein address a technical problem of how to identify, even before manufacturing, regions on a 3D object that are likely to cause problems during the build, leading to build errors. For example, the methods provide steps to identify displacement errors in a build, such as displacement errors that may lead to stressline formation, recoater collisions, and potentially build failures.”) 
loading a printing image file (simulations and a color plot, Par. 0022) to generate a simulated printing object according to the printing image file; (Par. 0039: “At 502, the building of layers ( e.g., all layers, every other layer, etc.) of the object is simulated, such as using a numerical simulation (e.g., FEM). For example, a digital model/representation of the object (e.g., CAD file, STL file, etc.) is input into a simulation program (e.g., a known simulation program that uses FEM, such as Simufact, Abaqus, Amphyon, etc.). The simulation program outputs a simulation of the layers including parameters ( e.g., amount of shrinkage, displacement, stresses, strains, stiffness, material properties, etc.) for different nodes or regions (e.g., at different X-Y coordinates of an X-Y plane corresponding to a layer) of each layer of the object.” See Par. 0022. ) 
performing a process thermal stress simulation on the simulated printing object to obtain a plurality of simulated deformation variables respectively corresponding to a plurality of prediction results of the simulated printing object in a vertical direction on each layer; (Par. 0022: “The methods may be used iteratively to further assess risk after the 3D objects have been adjusted or changed. The present application demonstrates an advance over other approaches in the art that have focused on developing simulation methods and models (e.g., thermal and/or structural analyses simulations) and presenting results ( e.g., in a color plot that illustrates predicted deformation), but do not provide further guidance on how the simulated results relate to build errors such as formation of stress-lines or build failures.” Par. 0035: “Eventually, when all layers in the part are scanned, the 3D object is complete. Unfortunately, build errors may arise at a variety of different steps in the manufacturing process. A build error (also "error" or "error during build") may include displacement errors in which one or more layers of an object are displaced in space relative to the digital representation of the 3-D object and/or relative to other layers in the object. In some embodiments, mechanical and/or thermal stresses may cause displacement errors.”) 
obtaining an experimental collision (potential build error and displacement errors) height of an experimental printed object colliding with a recoater; (Par. 0046: “At 508, for the given layer, for each node it is determined if dU.sub.z_n_mx satisfies (e.g., is below) a threshold value. If the dU.sub.z_n_mx does not satisfy (e.g., is above) the threshold value, it is determined that there is a potential build error at the node, such as due to a deformation that may impact or impede movement of a recoater. If the dU.sub.x_n_mx does satisfy (e.g., is below) the threshold value, it is determined that there is no potential build error at the node, such as due to a deformation that may impact or impede movement of a recoater. In particular, the dU.sub.z_n_mx value may indicate the difference in amount of displacement in the z direction of the node as compared to neighboring nodes. If a node is displaced much more than its neighboring nodes, this may be indicative of a potential error. An exemplary threshold value for determining risk of a recoater collision is a value that is approximately the thickness of a layer of powder in the build.” Par. 0044: “The difference displacement vector dU,yz_n may include a z component dUz ,, (e.g., a magnitude of a component of the difference that 1s perpendicular to a build platform and parallel with the direction of subsequent layers) and an x-y component dUx;,_n ( e.g., a magnitude of a component of the difference that is in a plane parallel to a build platform, in particular the plane of the layer itself).” Examiner’s Note – A “Z” component in Rossmann represents a height in the instant application.  Par. 0048: “At 512, for the given layer, for each node it is determined if dU.sub.xy_n_mx satisfies (e.g., is below) a threshold value. If the dU.sub.xy_n_mx does not satisfy (e.g., is above) the threshold value, it is determined that there is a potential build error at the node, such as due to a deformation that may cause a rupture or stress-line. If the dU.sub.xy_n_mx does satisfy (e.g., is below) the threshold value, it is determined that there is no potential build error at the node, such as due to a deformation that may cause a rupture or stress-line. In particular, the dU.sub.xy_n_mx value may indicate the difference in amount of displacement in the xy direction of the node as compared to neighboring nodes. If a node is displaced much more than its neighboring nodes, this may be indicative of a potential error.” ) 
selecting one of the plurality of simulated deformation variables (displacement metric) according to the experimental collision height; (Par. 0006: “The method further includes for each of one or more nodes of each of one or more of the plurality of layers, determining, by the computing device, a displacement metric based on a difference in deformation between layers metric based on a difference between displacement vector values corresponding to adjacent layers. The method further includes determining, by the computing device, there is a potential build error when any of the plurality of nodes of the plurality of layers has a displacement metric that does not satisfy a threshold. The method further includes determining, by the computing device, there is not a potential build error when each of the plurality of nodes of each the plurality of layers has a displacement metric that does satisfy the threshold.” 
calculating a recoater tolerance according to the one of the plurality of simulated deformation variables selected; calibrating a collision risk formula according to the recoater tolerance; and predicting a collision risk value between the simulated printing object and the recoater according to the collision risk formula. (Par. 0022: “The methods described herein address a technical problem of how to identify, even before manufacturing, regions on a 3D object that are likely to cause problems during the build, leading to build errors. For example, the methods provide steps to identify displacement errors in a build, such as displacement errors that may lead to stress-line formation, recoater collisions, and potentially build failures. The methods may be used iteratively to further assess risk after the 3D objects have been adjusted or changed. The present application demonstrates an advance over other approaches in the art that have focused on developing simulation methods and models (e.g., thermal and/or structural analyses simulations) and presenting results (e.g., in a color plot that illustrates predicted deformation), but do not provide further guidance on how the simulated results relate to build errors such as formation of stress-lines or build failures.” Par. 0021: “Accordingly, techniques are described herein for providing an approach (e.g., numerical approach) to detect, qualitatively, regions (e.g., high risk regions) in designs of objects to manufactured using additive manufacturing (e.g., using metal as a building material) that 1) may cause problems with the manufacturing of the object (e.g., due to deformations that impede on movement of a recoater); and/or 2) may lead to a rupture or stress-line in the object that compromise quality of the object.” Par. 0046: “In particular, the dU.sub.z_n_mx value may indicate the difference in amount of displacement in the z direction of the node as compared to neighboring nodes. If a node is displaced much more than its neighboring nodes, this may be indicative of a potential error. An exemplary threshold value for determining risk of a recoater collision is a value that is approximately the thickness of a layer of powder in the build.” Par. 0053: “Trends in displacement values may indicate risk of build error. For example, differences in displacement between nodes may be generally low (e.g., below a threshold value, or relatively constant as compared with other nodes) initially, but may increase over time due to the build of subsequent layers, for example, to reach a value above the threshold value). These differences may indicate a build error, or increased likelihood that a build error will occur. Par. 0060: “Steps of the methods may be performed iteratively, for example, on objects that have been identified as high risk for build errors such as deformation errors such as recoater collisions or stress-lines, and have been modified. The modified 3D objects may be analyzed for build errors and the results may be displayed as described herein.” Par. 0037: “Because build errors may disrupt or delay the manufacturing process, additional time and materials are often required for investigating a root cause (or root causes) of errors, solving the errors where possible, re-building the objects and inspecting the quality of the built objects. Where build errors can be detected before an object is built, for example, by detecting likely errors during build preparation and performing corrective actions, then significant time and costs may be saved.” See also Par. 0060.) 

Regarding claim 6,
Rossmann teaches the limitations of claim 1 which claim 6 depends. Rossmann also teaches that the step of selecting the one of the plurality of the simulated deformation variables according to the experimental collision height comprises: obtaining a simulated collision height closest to the experimental collision height according to the experimental collision height; and selecting one of the plurality of the simulated deformation variables according to the simulated collision height. (Par. 0039: “At 502, the building of layers (e.g., all layers, every other layer, etc.) of the object is simulated, such as using a numerical simulation (e.g., FEM). For example, a digital model/representation of the object (e.g., CAD file, STL file, etc.) is input into a simulation program (e.g., a known simulation program that uses FEM, such as Simufact, Abaqus, Amphyon, etc.). The simulation program outputs a simulation of the layers including parameters (e.g., amount of shrinkage, displacement, stresses, strains, stiffness, material properties, etc.) for different nodes or regions (e.g., at different X-Y coordinates of an X-Y plane corresponding to a layer) of each layer of the object.”  Par. 0042: “Displacement errors occurring between as few as two layers in the object may lead to build errors. For example, displacement of a node in the xy-direction (e.g., in an xy-plane) in a first layer may already be sufficient to cause a stress-line to form between the first layer and an adjacent layer above and below the plane of the first layer. In some embodiments, displacement in the xy-direction may occur in a plurality of nodes across a plurality of layers, so that the stress-line results from xy displacement of a plurality of nodes across the plurality of layers. Displacement of a node in the z-direction (e.g., in a z-plane) may already be sufficient to cause a recoater collision and/or a build failure. In some embodiments, displacement in the z-direction may occur in a plurality of nodes across a plurality of layers before the recoater collision and/or build failure occurs. When a displacement error in the z-direction is greater than the thickness of powder layer, then the displacement error may lead to a recoater collision.”  Examiner’s Note – although the language of Rossmann does not exactly match that of the instant application in claim 6; the reference teaches the same element of obtaining or outputting parameters pertaining to the displacement (height) in the experimental collision (simulation).  

Regarding claim 7,
Rossmann teaches the limitations of claim 1 which claim 7 depends. Rossmann also teaches establishing a recoater collision prediction data corresponding to a plurality of printing heights according to the collision (build failures) risk formula. (assessment of risk by numerical approach)  (Par. 0021: “Accordingly, techniques are described herein for providing an approach (e.g., numerical approach) to detect, qualitatively, regions (e.g., high risk regions) in designs of objects to manufactured using additive manufacturing (e.g., using metal as a building material) that 1) may cause problems with the manufacturing of the object (e.g., due to deformations that impede on movement of a recoater); and/or 2) may lead to a rupture or stress-line in the object that compromise quality of the object.”  Par. 0022: “The methods described herein address a technical problem of how to identify, even before manufacturing, regions on a 3D object that are likely to cause problems during the build, leading to build errors. For example, the methods provide steps to identify displacement errors in a build, such as displacement errors that may lead to stress-line formation, recoater collisions, and potentially build failures. The methods may be used iteratively to further assess risk after the 3D objects have been adjusted or changed. The present application demonstrates an advance over other approaches in the art that have focused on developing simulation methods and models (e.g., thermal and/or structural analyses simulations) and presenting results (e.g., in a color plot that illustrates predicted deformation), but do not provide further guidance on how the simulated results relate to build errors such as formation of stress-lines or build failures.”) 

Regarding claim 8,
Rossmann teaches the limitations of claim 7 which claim 8 depends. Rossmann also teaches determining the plurality of the simulated deformation variables corresponding to the plurality of the printing heights whose collision risk values in the recoater collision prediction data are greater than a collision risk threshold; and performing a layer thickness correction and a parameter correction on a part of the plurality of the simulated printing layers of the simulated printing object corresponding to a part of the plurality of the simulated deformation variables less than a deformation threshold. (Par. 0046: “At 508, for the given layer, for each node it is determined if dU.sub.z_n_mx satisfies (e.g., is below) a threshold value. If the dU.sub.z_n_mx does not satisfy (e.g., is above) the threshold value, it is determined that there is a potential build error at the node, such as due to a deformation that may impact or impede movement of a recoater. If the dU.sub.x_n_mx does satisfy (e.g., is below) the threshold value, it is determined that there is no potential build error at the node, such as due to a deformation that may impact or impede movement of a recoater. In particular, the dU.sub.z_n_mx value may indicate the difference in amount of displacement in the z direction of the node as compared to neighboring nodes. If a node is displaced much more than its neighboring nodes, this may be indicative of a potential error. An exemplary threshold value for determining risk of a recoater collision is a value that is approximately the thickness of a layer of powder in the build. Par. 0053: “Trends in displacement values may indicate risk of build error. For example, differences in displacement between nodes may be generally low (e.g., below a threshold value, or relatively constant as compared with other nodes) initially, but may increase over time due to the build of subsequent layers, for example, to reach a value above the threshold value). These differences may indicate a build error, or increased likelihood that a build error will occur.” Par. 0056.) 


Regarding claim 10,
Rossmann teaches the limitations of claim 7 which claim 10 depends. Rossmann also teaches determining the plurality of the simulated deformation variables corresponding to the plurality of the printing heights whose collision risk values in the recoater collision prediction data are greater than a collision risk threshold; and performing a support strengthening correction according to another part of the plurality of the simulated printing layers of the simulated printing object corresponding to the plurality of the simulated deformation variables greater than or equal to the deformation threshold. (Par. 0055: “The information about potential build errors determined at 508 and/or 512 may be output to a user of a computing device in a display. For example, if the node satisfies a threshold, the node may be displayed with one color or value, while if the node does not satisfy a threshold, the node may be displayed with another color or value. In certain embodiments, the actual values computed for dU.sub.xy_n_mx and/or dU.sub.z_n_mx may be displayed, or displayed as a color corresponding to the value. Accordingly, a user can determine where potential build errors may occur in an object.” Par. 0056: “In some embodiments, if a potential build error is indicated at one or more nodes based on process 500, the design of the object is adjusted (e.g., manually or automatically). For example, computing device 100 may attempt to rotate the object, change a size or shape of the object at areas of potential build error, add a support in areas of potential build error, etc. The computing device 100 may then perform process 500 again. The computing device 100 may iteratively adjust the design of the object and perform process 500 until the simulation indicates there is no build error. The computing device 100 may then direct build of the final design of the object using additive manufacturing.” See also Rossmann claim 7.) 

Regarding claims 11, 16 – 18, and 20 they are directed to a system or apparatuses to implement the method of steps set forth in claims 1, 6 – 8, and 10. Rossmann teaches the claimed method of steps in claims 1, 6 – 8, and 10. Therefore, Rossmann teach the system or apparatuses, to implement the claimed method of steps, in claims 11, 16 – 18 and 20. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Rossmann in view of Kothari et al. (US Patent No. 11,511,486), herein “Kothari.” 


Regarding claim 4,
Rossmann teaches the limitations of claim 1 which claim 4 depends. Rossmann does not teach using images and determining a protruding area greater than a predetermined area threshold. However, Kothari does teach that a printing device comprises a soft recoater, the step of obtaining the experimental collision height of the experimental printed object colliding with the recoater comprises: recording a plurality of images of the experimental printed object on the plurality of the experimental printing layers; performing an image processing operation on the plurality of the images respectively to generate a plurality of processed images; determining that a collision happens to one of the plurality of the experimental printing layers when it is determined that one of the plurality of the experimental printing layers corresponding to one of the plurality of the processed images comprising a protruding area greater than a predetermined area threshold; and obtaining the experimental collision height according to the one of the plurality of the experimental printing layers. (Col. 19, lines 31 - 49: “The image analysis module (115), when determining the lift instance (701) from the protrusion (102) of the part (101) and the drag instance (801) of the dragging (501), the image analysis module (115) may capture a first image of a first layer and a second image of a second layer and either compare the first and second images or subtract the first image from the second image to obtain a differential thermal image (FIG. 9, 900) that includes the part drag remnant (901). From the comparison of the first image and the second image or the differential thermal image (FIG. 9, 900), the image analysis module (115) may decipher the lift instance (701) and the drag instance (801) from the captured images. Thus, each of the images captured by the image analysis module (115) includes thermal information within the data representing the images. The analysis performed by the image analysis module (115) may be performed between each image and its subsequent image in order to determine whether a protrusion (102) has formed on any of the parts (101) or the part (101) has be dragged.”  Col. 20, line 52 – Col. 21, line 20: “The image analysis module (115) may also determine whether the protrusion (102) of the part (101) along the x,y plane of the build region (151) will come into contact with a layer deposition device. The layer deposition device may include any of the material spreader (120), the hoppers (140), the energy emitting device (160), the printing agent dispenser (180), or combinations thereof. In response to a determination that the protrusion (102) of the part (101) will come into contact with the layer deposition device (120, 140, 160, 180), the image analysis module (115) may adjust a layer thickness of a deposited layer of build material (150), adjust an amount of an printing agent such as a DA, fusing agents, sintering agents, other printing agents, and combinations thereof deposited on the build region (151), adjust torque output by the material spreader (120), or combinations thereof.  In an example, the image capture device (152) may be used to capture an image of the build region (151), and the controller (250) may execute the image analysis module (115). The image analysis module (115) may set a number of thresholds of thermal data and identify areas within the images where the thermal measurements are above and below the thresholds. In this manner, the image analysis module (115) is able to identify protruding portion (102) of the part (101) depicted in FIG. 7 as the lift instance (701) and the dragging (501) of the part (101) depicted in FIG. 8 as the drag instance (801). For example, the lift instance (701) and the drag instance (801) in FIGS. 7 and 8 may be identified by the image analysis module (115). In an example, the image analysis module (115) may observe violations of an upper control limit (UCL) and a lower control limit (LCL) of the lift instance (701) and the drag instance (801). The UCL and the LCL may be thresholds set by the image analysis module (115) to determine when the protrusion (102) exceeds a height that may cause a part dragging (501) as depicted in FIG. 5.”  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the recoater collision monitoring and identifying method and apparatus that calculates the likelihood (risk) of collisions as in Rossman with a three-dimensional printer apparatus and method that has a roller (recoater) that uses images to determine whether a protrusion and possible collision has formed as in Kothari in order to detect a protrusion by an image analysis  and take remedial action to correct the part drag.   (Col. 7, lines 50 – 59) 

Regarding claim 5,
Rossmann teaches the limitations of claim 4 which claim 5 depends. Kothari also teaches that the  image processing operation comprises an image area reduction process, a partial image segmentation process, or a binarization process. (Col. 17, line 52 – Col. 18, line 3: “This may make it easier for the image analysis module (115) to identify the lift instance (701) in the images. In an example, the image analysis module (115) may identify cooler areas in parts (101) based on a temperature level of the cooler areas (e.g., how dark the image gets based on the temperature indicator (601) where darker shades of grey and black indicate cooler temperatures within each of the images (600, 700, 800, 900)).”  


Regarding claims 14 and 15 they are directed to a system or apparatuses to implement the method of steps set forth in claims 4 and 5.  Rossmann and Kothari teaches the claimed method of steps in claims 4 and 5. Therefore, Rossmann and Kothari teach the system or apparatuses, to implement the claimed method of steps, in claims 14 and 15. 

Allowable Subject Matter
Claims 2, 3, 9, 12, 13, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims pending resolving all intervening issues such as the 35 U.S.C. §112(b) rejections above. Reasons for allowance will be held in abeyance pending final recitation of the claims.  The prior art does not disclose for claims 2 and 12: a printing device comprises a hard recoater, and the step of obtaining the experimental collision height of the experimental printed object colliding with the recoater comprises: retrieving a plurality of motor parameters of the printing device; performing a data processing on the plurality of motor parameters to generate a plurality of torque parameters corresponding to a plurality of experimental printing layers of the experimental printed object; and determining the experimental collision height corresponding to the collision between the printing device and a printed object according to the plurality of the torque parameters.  Claims 3 and 13 depend from claims 2 and 12 respectively and therefore are also objected to.  As to claim 9 and 19, the prior art does not teach performing a layer thickness correction and a parameter correction on a part of the plurality of the simulated printing layers of the simulated printing object corresponding to a part of the plurality of the simulated deformation variables less than a deformation threshold; wherein the parameter correction is to modify at least one of a laser scanning speed and laser power adapted for additive manufacturing.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

Batchelder (US PG Pub. No. 20180029300) teaches collision (overfilled and underfilled regions) and prediction of slice height that causes the overfill and modifying the bitslice to compensate for the underfilled regions.  (Par. 0106)  Batchelder also teaches using images for predicting bitslice heights to predict overfilled regions. (Par. 0110 – 0113). 

Antoine et al. (US PG Pub. No. 20180349530) teaches some of the elements of claim 1. See paragraph 0015. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177. The examiner can normally be reached Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116